Citation Nr: 9905804	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  93-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1975.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) which denied service connection 
for a hearing loss disability.  The Board remanded the appeal 
for further evidentiary development.  The veteran has 
represented himself throughout this appeal.

This matter was remanded for Dr. Warren to clarify his 
opinion.  A response was returned from Dr. Pitcock stating 
that Dr. Warren had retired.  Service medical records contain 
a 1977 audiological examination, which appears to be during 
the veteran's period of reserve service.  The veteran has not 
provided additional identifying data to obtain any more 
records.  The requested development is complete as much as 
possible.  See Epps v. Brown, 9 Vet. App. 341 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A hearing loss disability was not present during service 
or manifested to a degree of 10 percent or more during the 
first year after active service.

3.  Hearing loss disability was not the result of disease or 
injury incurred in or aggravated by active service.


CONCLUSION OF LAW

A bilateral hearing disability was not incurred in or 
aggravated by active wartime service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.304, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served during a period of war, has appealed 
the denial of service connection for a hearing loss 
disability.  The veteran asserts that he was exposed to noise 
during service and that his hearing loss is due to that 
exposure.  There is evidence of a current hearing loss 
disability, the veteran has reported acoustic trauma during 
service and a private physician has related the current 
disability to injury in service.  The veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim, which is 
plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalization applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records recommended use of 
hearing protection.  The veteran's service personnel records 
indicate that he was an aviation boatswain's mate (aircraft 
handling).

The enlistment examination dated May 1968 reflects that the 
veteran was qualified for enlistment.  The examination 
indicated that the veteran exhibited pure tone thresholds, in 
decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	-5	-5	-5	-5	-5
LEFT 	5	5	5	5	0

A re-enlistment examination, dated February 1973, showed that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	5	5	5	5	15
LEFT	15	15	15	15	10

The examiner commented that the veteran was to continue as a 
utility air crewman.  A December 1973 annual air crewman 
examination showed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:


			HERTZ		
	500	1000	2000	3000	4000
RIGHT	15	10	10	0	0
LEFT	20	15	10	15	0

The examiner recommended the use of hearing protection and 
issued earplugs.  The February 1975 discharge from active 
duty examination showed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	10	5	10	10	10
LEFT	10	10	5	15	10

There is no evidence, from any competent medical source, of a 
hearing disability in the first year after the veteran left 
active service.  

A February 1977 Navy Reserves physical examination showed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	15	5	5	10	10
LEFT	15	15	10	15	10

In his June 1992 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred bilateral hearing loss disability "due to MOS/Job 
Service."  He stated that he had been "an aviation 
boatswain's mate working on flight docks with hot aircraft".  
The veteran wrote that he was constantly exposed to high 
extreme noises from aircraft.  He stated that he started 
experiencing hearing loss in 1969.

Dauphin West Eye Ear Nose and Throat Specialist conducted a 
private audiological test in November 1992.  The test results 
showed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:

HERTZ
	500	1000	2000	3000	4000
RIGHT	30	30	25	20	15
LEFT	35	40	35	30	35

In a letter dated December 1992 Dr. Warren, of Dauphin West 
Eye Ear Nose and Throat Specialist, indicated that the 
veteran had enough hearing loss to demand that he have 
bilateral hearing aids.  He stated that the damage to the 
veteran's ears "could certainly be caused by the type of 
work in the Navy".

In his February 1993 substantive appeal, the veteran 
reiterated that his current hearing loss disability was 
precipitated by constant exposure to extreme noises generated 
by aircraft while in service.  He advanced that he consulted 
with Navy physicians on numerous occasions while on active 
duty about his hearing and was told that it could not be 
restored.  The veteran stated that daily, for hours on end, 
for five years he was within 10 to 15 feet of running jet 
aircraft engines.  

At a July 1995 VA examination for compensation purposes, the 
veteran complained of bilateral hearing loss with the left 
ear poorer than the right ear.  He told the examiner that he 
felt that his hearing had been decreasing since the early 
1970's while he was on active duty.  The veteran reported 
needing visual cues and needing a telephone amplifier to 
understand well.  He claimed that his civilian work 
environment consisted primarily of office type settings.  On 
audiological evaluation, the veteran exhibited, pure tone 
thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	35	35	30	30	30
LEFT	55	55	55	60	65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 70 percent in the left ear.  The 
diagnoses were mild sensorineural hearing loss of the right 
ear and moderate to moderately sever sensorineural hearing 
loss of the left ear.  The audiologist reviewed the file and 
the remand and noted the pure tone thresholds from previous 
audiological examinations.  The audiologist expressed the 
opinion that because the February 1977 test results, two 
years after service, were normal, it was unlikely that 
exposure to noise from aircraft engines caused the veteran's 
hearing loss.

In a letter dated September 1996 Mr. [redacted] stated that they 
were stationed together from May 1972 to mid 1974.  They were 
assigned to Sherman Field, Air Operations Department, and 
Crash/Fire Rescue Division.  He indicated that the airfield, 
taxiways, aprons and areas adjacent to the runways were very 
noisy, "jet blasts and prop wash from take-off and landing 
aircraft actually rocked the crash truck."  Mr. [redacted] 
wrote that normal conversation and hearing were impossible.  
He stated that hearing protection equipment was not available 
or mandatory.  Mr. [redacted] indicated that the veteran often 
complained that he suffered a loss of hearing while serving 
in the navy due to continuous loud aircraft noise.  

Dr. Pitcock responded to the remand questions on behalf of 
Dr. Warren.  In a letter dated September 1996 he stated that 
Dr. Warren was retired and that the veteran was first seen in 
their clinic in 1992.  The diagnosis was sensorineural 
hearing loss in both ears, which Dr. Warren felt was 
consistent with the veteran's noise exposure history and 
being ex-military.  On examination Dr. Pitcock noted that the 
veteran had chronic tinnitus in both ears, more symptomatic 
on the left.  The audiometer examination showed a low 
frequency hearing loss of about 35-40 decibels in the right 
ear with 96 percent speech interpretation.  In the left ear, 
he was down to a 60 decibels loss with decreased speech 
interpretation of 72 percent.  Dr. Pitcock stated that this 
was significantly worse than the previous study.  He felt 
that the veteran had a history that was compatible with noise 
induced hearing loss obtained during the time he was in 
active military service.  Because of these findings he felt 
that the veteran was a candidate for hearing disability 
benefits under the VA program with supplemental hearing 
amplification utilizing bilateral hearing aids.  

The veteran and witness have provided statements as to noise 
exposure during service.  These statements are credible.  
Although the veteran did not claim combat exposure, his 
assertion of exposure to noise is consistent with the 
circumstances of service.  38 U.S.C.A. § 1154 (West 1991).  
The remaining question is: did the noise exposure during 
service result in the current hearing loss disability?

Statements of Doctors Warren and Pitcock support the claim.  
Dr. Warren thought there was a connection because of the 
veteran's historical account of noise exposure.  Dr. Pitcock 
thought there was a connection because of the November 1992 
audiological examination and the veteran's history of noise 
exposure.  Dr. Pitcock acknowledged that the veteran was 
first seen in their clinic in 1992, approximately seventeen 
years after service.  Their opinions were based on history 
provided by the veteran rather than on review of the records.  
Although the opinions establish a well grounded claim, such 
opinions must be balanced against the other evidence of 
record.

The evidence against the claim includes several audiological 
examinations during service, which had normal results.  
Significantly, there was a normal audiological exam 
approximately two years after the veteran left active duty, 
February 1977.  Thirdly, a VA audiologist recently reviewed 
these records and expressed an opinion that the veteran's 
hearing loss is not due to service.  Unlike the private 
opinion, the opinion of the VA examiner was based on the 
review of an objective record rather than an oral history.

While two physicians have expressed opinions linking the 
veteran's hearing loss to service, those opinions are 
supported only by the veteran's recollection of noise 
exposure in service.  Actual records made during and two 
years after service as analyzed by a VA professional outweigh 
the private opinions.  The Board finds that the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  Specifically, in reaching the decision, the 
most probative evidence is the recent opinion of the VA 
examiner.  The VA examiner had an opportunity to review a 
complete record and base the decision on contemporaneous 
clinic records.  An opinion based on an analysis of 
historical data is more probative that opinions based on lay 
history and data generated decades after service.  In regard 
to the veteran's assertion that he may have had hearing loss 
during service, that assertion is rebutted by the actual 
clinical findings during service.  See Lendenmann v. 
Principi, 3 Vet. App 345, 349 (1992).  The actual inservice 
records are far more probative than a remote statement made 
in support of a claim for monetary benefits.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

